DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-30 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 04, 2021 is/are in compliance with the provisional of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because of the typographical error in Figure 3 item S320. In the second line of item S320 the word “comapring” appears to be a typographical error and should be the word “comparing” instead.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-26, 29, and 30 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without knowing what “multiples” are, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
Claim 1, 15, 29, and 30 recites “the comparing module is generating a reference address based on the first multiple, the access address and the stride”, “generating a reference address based on the access address, the stride and a first multiple”, “generating a reference address based on a first multiple, the first access address and the stride”, and “the comparing module is generating a reference address based on the first multiple, the access address and the stride” respectively.
The specification does not define what a “multiple” is, and the common definition of “multiple” does not align with the way it is used in the claims. The way multiple is being used in the claims is as a noun and the common definition would be “the product of a quantity by an integer”. Looking at the provided drawing also does not provide any extra information in regards to what “multiple” can be.
The term “multiple” is used many times throughout the specification and an example is given as “4 multiples (i.e., multiples 1, 2, 3 and 4) of the stride ST” in paragraph [0036] which does not provide much information. At other times it is mentioned it is mention as “multiple “1””, “multiple “2””, etc. and when reading in context, there is still nothing that defines what “multiple” is and just references it, such as in paragraph [0051] “Here, the prefetch enabling bit value 252a corresponds to the stride multiple "1".” There is nothing in the specification to help one of ordinary skill in the art to figure out what “multiple” is and how to use it in the generation of a reference address.
A) The breadth of the claims: use of “multiple” in the generation of a reference address
B) The nature of the claims: data movement between storage devices such as prefetching of data
C) The state of the prior art: the use of factors such as stride length, previous access patterns, previous address, etc. for generation of a reference address for use in prefetching
D) The level of one of ordinary skill in the art: would know how to use known parameters in the generation of a reference address, but would not know how to use unknown/undefined parameters in doing so
E) The level of predictability in the art: high, there are many factors that can be used as part of the generation of a reference address
F) The amount of direction provided by the inventor: practically none, there is no definition of what “multiple” is or might be and is just referenced to as part of the generation
G) The existence of working examples: none


Claims 2-14 and 16-26 depends from claim 1 or 15 and inherits the same deficiencies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 30 recites “a comparing module, receiving the first multiple and the access address, coupled to the stride calculating circuit, receiving the stride” and claim 1 further recites “a stride selecting module, receiving the prefetch enabling bit value, coupled to the comparing module, receiving the hit indicating bit value, and outputting a prefetch mark value based on the prefetch enabling bit value and the hit indicating bit value”.
It is unclear in the claims limitation to what does the second receiving refers to, for the first limitation would it be comparing module or the stride calculating circuit, and for the second limitation would it be the stride selecting module or comparing module. Examiner believes it is referring to the 
Claims 2-14 depends from claim 1 and inherits the same deficiencies.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “multiple” in claims 1, 15, 29, and 30 is used by the claim as one of the factors in the generation of a reference address, the accepted meaning of “multiple” is when used as a noun is “the product of a quantity by an integer.” This definition would not make sense in the claims as it does not define the “quantity” in the claims or the specification. The term is indefinite because the specification does not clearly redefine the term.
Claims 2-14 and 16-26 depends from claim 1 or 15 and inherits the same deficiencies.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hooker et al. (US 2011/0238923) (hereinafter Hooker) (published September 29, 2011).
Regarding Claim 27, Hooker discloses a microprocessor, comprising a pipeline system and a prefetching system, wherein the prefetching system comprises: a first memory, generating and outputting a first access address; a second memory, coupled to the first memory;
“The microprocessor 100 includes a pipeline of stages that includes various functional units. The pipeline includes an instruction cache 102, coupled to an instruction decoder 104, coupled to a register alias table (RAT) 106, coupled to reservation stations 108, coupled to execution units 112, coupled to a retire unit 114 … The execution units 112 include a load/store unit 134 and other execution units 132, such as integer units, floating-point units, branch units, or SIMD units. The load/store unit 134 reads data from a level-1 (L1) data cache 116 and the store unit 134 writes data to the L1 data cache 116. A level-2 (L2) cache 118 backs the L1 data cache 116 and the instruction cache 102. The L2 cache 118 reads and writes system memory via a bus interface unit 122 that interfaces the microprocessor 100 to a bus, such as a local bus or memory bus. The microprocessor 100 also includes a prefetch unit 124 that prefetches data from system memory into the L2 cache 118 and/or the L1 data cache 116 as described in detail herein” (Hooker [0035])

a first data prefetching auxiliary circuit, coupled to the first memory to receive the first access address, and generating and outputting a second prefetch address to a first prefetch queue; and a first data prefetcher, reading the second prefetch address from the first prefetch queue to generate a first prefetch instruction, the first prefetch instruction instructing prefetching data corresponding to the second prefetch address in the second memory to the first memory.
“The L1 data cache 116 provides a L1D memory address 196 to the prefetch unit 124. The L1D memory address 196 is the physical address of a load/store access of the L1 data cache 116 by the load/store unit 134. That is, the prefetch unit 124 eavesdrops as the load/store unit 134 accesses the L1 data cache 116. The prefetch unit 124 provides a pattern-predicted cache line address 194 to a queue 198 of the L1 data cache 116, which is the address of a cache line that the prefetch unit 124 predicts the load/store unit 134 will soon request of the L1 data cache 116 based on the L1D memory address 196. The L1 data cache 116 provides a cache line request 192 to the prefetch unit 124 that requests cache lines from the L2 cache 118 cache whose addresses are stored in the queue 198. Finally, the L2 cache 118 provides to the L1 data cache 116 the requested cache line data 188” (Hooker [0097])


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hooker (published September 29, 2011) as applied to claim 27 above, and further in view of El-Essawy et al. (US 2008/0016330) (hereinafter El) (published Jan 17, 2008).
Regarding Claim 28, Hooker disclosed the microprocessor of claim 27, but does not explicitly state wherein the prefetching system further comprises: a third memory, coupled to the second memory; a second data prefetching auxiliary circuit, coupled to the second memory to receive a second access address output by the second memory, and generating and outputting a third prefetch address to a second prefetch queue; and a second data prefetcher, reading the third prefetch address from the second prefetch queue to generate a second prefetch instruction, the second prefetch instruction instructing prefetching data corresponding to the third prefetch address in the third memory to the second memory.
El discloses wherein the prefetching system further comprises: a third memory, coupled to the second memory; a second data prefetching auxiliary circuit, coupled to the second memory to receive a second access address output by the second memory, and generating and outputting a third prefetch address to a second prefetch queue; and a second data prefetcher, reading the third prefetch address from the second prefetch queue to generate a second prefetch instruction, the second prefetch instruction instructing prefetching data corresponding to the third prefetch address in the third memory to the second memory.


“More specifically, prefetching as described hereinafter, refers to the early retrieval of data from one of the lower level caches/memory to a higher level cache or the CPU (not shown) before the CPU 102 issues a demand for the specific data being returned. Lower level caches may comprise additional levels, which would then be sequentially numbered, e.g., L3, L4. In addition to the illustrated memory hierarchy, data processing system 100 may also comprise additional storage devices that form a part of memory hierarchy from the perspective of CPU 102” (El [0024])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine having a prefetch engine at each level of memory in El with Hooker to yield the predictable results of being able to prefetch from multiple levels of memory to reduce access latency. Hooker disclosed prefetching between the first and second memory and El expand upon Hooker to have multiple prefetching components at each level of memory. The combination of Hooker and El would yield prefetching at multiple levels of memory using the prefetching methods of Hooker at each level.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PUSDESRIS et al. (US 2020/0097411) discloses determination of stride from current address and previously received address, comparing addresses to determine if there is a hit, and prefetching entries that are indicated as a hit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967.  The examiner can normally be reached on Monday to Friday 10:00 AM to 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIDNEY LI/Examiner, Art Unit 2136         

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136